Citation Nr: 0411555	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  00-02 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for right neck and chin paresis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for vocal cord paralysis with hoarseness and 
swallowing problems, to include the question of whether a 
timely substantive appeal was filed.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 decision that, 
inter alia, granted compensation under 38 U.S.C.A. § 1151 and 
assigned an initial zero percent (noncompensable) evaluation 
for right neck and chin paresis with hoarseness, effective 
July 31, 1997; and denied compensation under 38 U.S.C.A. 
§ 1151 for vocal cord paralysis and swallowing problems.  In 
May 1999, the veteran filed a notice of disagreement (NOD) 
with both the assigned rating for right neck and chin paresis 
with hoarseness, and with the denial of compensation under 
38 U.S.C.A. § 1151 for vocal cord paralysis and swallowing 
problems.  The RO issued a statement of the case (SOC) in 
June 1999; following consideration of additional evidence, 
the RO issued a supplemental SOC in December 1999.  The 
veteran submitted a substantive appeal in January 2000.

In May 2001, the Board remanded these matters to the RO for 
additional development.

In October 2002, the RO granted compensation under 
38 U.S.C.A. § 1151 and assigned an initial 10 percent 
evaluation for vocal cord paralysis with hoarseness and 
swallowing problems, effective July 31, 1997, but continued 
the initial noncompensable evaluation assigned for right neck 
and chin paresis.  

In a March 2003 remand, the Board noted that the veteran had 
filed a NOD with the initial rating assigned for vocal cord 
paralysis with hoarseness and swallowing problems in November 
2002, and directed that the RO issue an SOC as to that issue.  
The Board also requested additional development on the issue 
of an initial compensable rating for paresis of the right 
neck and chin.  

In May 2003, the RO issued a SOC with respect to the initial 
rating assigned for vocal cord paralysis with hoarseness and 
swallowing problems.  In December 2003, the RO issued a 
supplemental SOC (SSOC), reflecting the continued denial of 
an initial compensable disability rating for the right neck 
and chin paresis. In January 2004, the veteran submitted a 
substantive appeal with the assigned initial disability 
ratings for the vocal cord paralysis with hoarseness and 
swallowing problems, and for the right neck and chin paresis.

Because the veteran has disagreed with the initial ratings 
assigned following the grant of compensation under 
38 U.S.C.A. § 1151 for the right neck and chin paresis, and 
for the vocal cord paralysis with hoarseness and swallowing 
problems, the Board has characterized the issues on appeal in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  

The Board's decision on the claim for an initial compensable 
disability rating for right neck and chin paresis, the only 
issue for which an appeal has been perfected, is set forth 
below.  The remand following the decision addresses the 
initial noncompensable rating assigned for vocal cord 
paralysis with hoarseness and swallowing problems, which the 
Board has recharacterized to include the question of whether 
a timely substantive appeal has been filed; that matter is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for an initial compensable disability 
rating for right neck and chin paresis has been accomplished.

2.  The veteran's right neck and chin paresis has been 
manifested, at most, by diminished sensation below the angle 
of the right jaw.




CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
right neck and chin paresis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.31, 4.40, 4.124a, Diagnostic Code 8207 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A.              § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal for an initial compensable 
disability rating for right neck and chin paresis has been 
accomplished.

Through the June 1999 SOC and the December 1999 supplemental 
SOC, as well as the October 2002 and December 2003 
supplemental SOC, the veteran and his representative have 
been notified of the law and regulations governing the claim, 
the evidence that has been considered in connection with this 
appeal, and the reasons and bases for the denial of the 
claim; the veteran was given the opportunity to respond to 
each of these documents.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit information and evidence.  

The Board also finds that the RO's July 2001 and September 
2003 letters satisfy the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO requested that the veteran provide 
information, and, if necessary, authorization, to enable it 
to attempt to obtain any outstanding medical evidence 
pertinent to the claim for a compensable evaluation.  The 
RO's letters also invited the veteran to send in all evidence 
to support his claim.

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  Id.  In that case, the Court 
determined that VA had failed to demonstrate that a lack of 
such a pre-adjudication notice was not prejudicial to the 
claimant.  See 38 U.S.C.A § 7261(b) (West 2002) (providing 
that "[i]n making the determinations under [38 U.S.C.A. 
§ 7261(a)], the Court shall take due account of the rule of 
prejudicial error").  Pelegrini, 17 Vet. App. at 422.  

In the current appeal, the Board notes that documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the rating action on appeal and well after a 
substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
this case has not, in any way, prejudiced the veteran.  As 
indicated above, the RO issued the June 1999 SOC, explaining 
what was needed to substantiate the claim, within a month 
after the May 1999 rating decision on appeal; the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the case came to the Board initially in May 2001, well after 
the one-year period for response to any such notice (see 
38 U.S.C.A. § 5103(b)(1)), and, following each of the Board's 
remands, in July 2001 and again in October 2003, the veteran 
indicated that he had no additional evidence to submit.

Under these circumstances, the Board finds that, to the 
extent that VA has failed to fulfill any duty to notify the 
veteran, such error is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim, to include 
obtaining VA outpatient treatment records, VA hospital 
records, and scheduling the veteran for an examination.  
Likewise, the veteran has been given opportunities to submit 
evidence to support his claim.  Lastly, the Board finds that 
the report of the August 1998 vocal cord motion study, which 
had been identified by the veteran as pertinent evidence and 
remains outstanding, is of minimum probative value to the 
veteran's current claim for an initial compensable rating for 
his right neck and chin paresis.

In view of all the foregoing, the Board finds that all duties 
to notify and assist have been met, and there is no prejudice 
to the veteran in proceeding with a decision on appeal.



II.  Right Neck and Chin Paresis

A.  Factual Background

Records reflect that the veteran underwent a right carotid 
endarterectomy at a VA facility in 1994.  VA progress notes, 
dated in August 1995, show that the veteran complained of 
persistent numbness in the area of his neck and lower face 
where he had surgery.

A report of VA examination, dated in June 1998, reveals a 5-
inch, well-healed flat scar in the right side of the 
veteran's neck, running from the tip of his mastoid to his 
clavicle.

In a May 1999 rating decision, the RO granted compensation 
under 38 U.S.C.A. § 1151 for right neck and chin paresis 
(with hoarseness) and assigned a zero percent 
(noncompensable) rating under Diagnostic Code 8210-6515, 
effective July 31, 1997.  [Parenthetically, as noted above, 
the disability of "hoarseness" is more properly evaluated 
as part of the veteran's vocal cord paralysis and swallowing 
problems, and will not be evaluated in this decision.]

During a VA examination in July 2002, one examiner noted that 
a possible complication of carotid endarterectomy was injury 
to the recurrent laryngeal nerve, which is the branch off the 
vagus, either from traction or direct trauma.

In October 2002, the RO continued the rating for right neck 
and chin paresis, noting that "hoarseness" was more 
properly evaluated as part of the vocal cord paralysis and 
swallowing problems, rather than as paresis of the right neck 
and chin.

The veteran underwent a VA cranial nerves examination in June 
2003.  He reported having numbness, ever since the surgery in 
1994, in the right angle of the jaw and the right side of the 
neck all around the incision site.  The veteran indicated 
that the numbness has remained the same, neither improving 
nor worsening.  He denied shortness of breath, palpitations, 
abdominal cramps, constipation, or chronic diarrhea.  The 
examiner noted that the 1994 hospital discharge summary 
revealed no unexpected intraoperative complication, and 
subsequent barium swallows showed no evidence of an 
aspiration. 

Examination revealed no facial weakness or sensory deficits 
on the face, other than below the angle of the right jaw.  
The palate moved upward symmetrically, and the veteran had 
normal gag reflex.  His tongue was normal, and the examiner 
noted no drift of fixation in the upper lobe of the 
extremity.  Deep tendon reflexes were normal in the upper 
extremities, and no focal motor deficit was evident.

Based on a review of the record, the examiner opined that the 
veteran likely had partial paralysis of the 10th cranial 
nerve involving the vocal cords, without involvement of 
respiration, stomach, or heart.  No direct 
electrophysiological testing was available to test the vagus 
nerve.  The examiner commented that, the sensory loss around 
the right side of the neck and below the angle of the jaw and 
around the surgical site on the right was not the result of 
the partial paralysis of the 10th cranial nerve, but rather 
due to the involvement of the local somatic cutaneous nerve.

B.  Legal Analysis

The veteran contends that his right neck and chin paresis is 
more severe than currently rated.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

The RO has evaluated the veteran's right neck and chin 
paresis as laryngitis (Diagnostic Code 6515) evaluated, by 
analogy, under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8210, pursuant to which paralysis of the 
tenth cranial nerve is evaluated.  See 38 C.F.R. §§ 4.20, 
4.27.  However, during the course of this appeal, the 
evidence has revealed that the veteran's sensory loss due to 
right neck and chin paresis involves the local somatic 
cutaneous nerve, rather than the 10th cranial nerve 
(pertaining to the vocal cords); impairment of that nerve 
pertains to a disability that has been separately adjudicated 
(and that is addressed in the remand, below).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Under the circumstances of this case, the Board finds that 
the service-connected neck right neck and chin paresis is 
best evaluated as comparable to "facial nerve paralysis" 
under 38 C.F.R. § 4.124a, Diagnostic Code 8207 (2003).  Under 
that diagnostic code, the evaluation for seventh (facial) 
cranial nerve paralysis is dependent upon the relative degree 
of loss of innervation of the facial muscles.  A 10 percent 
evaluation is warranted for moderate incomplete paralysis, a 
20 percent evaluation requires severe incomplete paralysis, 
and a 30 percent rating requires complete paralysis..

Considering the evidence in light of the above criteria, the 
Board finds that the record does not present a basis for 
assignment of even the minimal, compensable rating for right 
neck and chin paresis at any point since the July 31, 1997 
effective date of the award of compensation, under the 
provisions of 38 C.F.R. § 1151, for that benefit.  
Collectively, the evidence-to include the veteran's own 
assertions-establish that the disability is manifested by 
no, at most, sensory loss below the angle of the right jaw.  
There is no evidence of facial weakness, nor does the 
evidence demonstrate any functional deficit resulting from 
right neck and chin paresis.  As such, the veteran's right 
neck and chin paresis does not rise to at least the moderate 
level of incomplete paralysis required for a compensable 
evaluation under Diagnostic Code 8207, or under any of the 
diagnostic codes for cranial nerve impairment.  See 
Diagnostic Codes 8205,  8209, 8210, 8211, and 8212.  The 
Board also points out that as the criteria for at least the 
minimum compensable rating under any of those diagnostic 
codes are not met, it logically follows that the criteria for 
any higher evaluation likewise are not met.  Under these 
circumstances, the RO correctly assigned a noncompensable 
rating for the veteran's disability.  See 38 C.F.R. § 4.31.  

As the criteria for a compensable rating for the veteran's 
right neck and chin paresis, manifested by sensory loss, have 
not been met at any time July 31, 1997, there is no basis for 
staged rating, pursuant to Fenderson, and the veteran's claim 
for a higher rating must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, at 
53-56 (1990).




ORDER

An initial compensable disability rating for right neck and 
chin paresis is denied.



REMAND

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Pursuant to applicable law and regulation, an appeal consists 
of a timely filed NOD in writing and, after a SOC has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.

A veteran's Substantive Appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A Substantive Appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans' Appeals) or other correspondence containing the 
necessary information.  If the SOC addressed several issues, 
the Substantive Appeal must either indicate that the appeal 
is being perfected as to all of those issues, or must 
specifically identify the issues appealed.  Proper completion 
and filing of a Substantive Appeal are the last actions a 
veteran needs to take to perfect an appeal.  38 C.F.R. § 
20.202.

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302. Where a veteran files a 
timely NOD but fails to timely file a Substantive Appeal, the 
appeal is untimely and must be dismissed.  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).

In this case, the matter remaining on appeal involves the 
assignment of an initial 10 percent evaluation for vocal cord 
paralysis with hoarseness and swallowing problems.  The RO 
notified the veteran of that decision by letter of 
October 31, 2002.  A NOD was received on November 29, 2002, 
and a SOC was issued on May 15, 2003.  The RO received the 
veteran's Substantive Appeal as to this issue-filed via a VA 
Form 9, Appeal to the Board of Veterans' Appeal, dated 
January 2, 2004-on January 5, 2004.  It does not appear that 
there is any correspondence from either the veteran or his 
representative that may be construed as a timely Substantive 
Appeal, or a timely request for an extension of time to file 
a Substantive Appeal.  

Apparently, because the veteran did not timely perfect an 
appeal, the December 2003 supplemental SOC (SSOC) did not 
address the issue of an initial disability rating in excess 
of 10 percent for the veteran's vocal cord paralysis with 
hoarseness and swallowing problems.  Regardless, the Board 
emphasizes that the veteran and his representative have not 
been furnished the pertinent legal authority governing the 
question of timeliness of the substantive appeal as to the 
remaining issue, and afforded the opportunity to provide 
written or other response thereto.  Hence, the Board finds 
that the RO should consider the question of whether a timely 
substantive appeal was filed as to the denial of an initial 
disability rating in excess of 10 percent for the veteran's 
vocal cord paralysis with hoarseness and swallowing problems, 
in the first instance, to avoid any prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should readjudicate the claim 
of entitlement to an initial disability 
rating in excess of 10 percent for vocal 
cord paralysis with hoarseness and 
swallowing problems, to include the 
question of whether a timely substantive 
appeal was filed, in light of all 
pertinent evidence and all legal 
authority.  

2.  If the RO's determination is adverse 
to the veteran, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC on the 
question of whether a timely substantive 
appeal was filed (to include citation to 
38 C.F.R. §§ 20.200, 20.202, 20.302 and 
all other additional legal authority 
considered, along with clear reasons and 
bases for all determinations), and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



